DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1 and 3-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Jul. 5, 2021 has been entered and made of record.

Allowable Subject Matter
	Claims 1 and 3-19 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “when the thermosensitive layer is heated to a certain temperature, the thermosensitive layer becomes harder, which causes the dot key to be raised and then protruded” (Remarks, pp. 8-9).
the closest known prior art, i.e., Lin (CN 105930014 A, IDS dated Feb. 18, 2019, hereinafter English translation provided by EPO), Tran et al. (US 2018/0214779 A1), Wong et al. (US 2012/0050172 A1), Tsai (US 2013/0029297 A1), Deokar et al. (US 2016/0018890 A1), Yu et al. (US 2015/0302772 A1), Lindberg et al. (US 2009/0033617 A1) and Edwards et al. (US 2010/0182245 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the thermosensitive layer is made of a thermosensitive material, the thermosensitive material adapted to become harder when being heated”.
claims 3-19, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jul. 17, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***